Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.8 May 29, 2006 Ms. Laryssa Yuel Private and Confidential Dear Laryssa: We are very pleased to offer you the position of Financial Controller with RAM Reinsurance Company Ltd. (RAM Re or the Company). Reporting to the Chief Financial Officer, your role will include those responsibilities described in the attached job description. This description is not intended to be all inclusive and may expand initially as the Company grows and as you become more familiar with the organization. The key terms of our offer are as follows: Start Date: Upon Immigration approval. Office Location: The main office is located at RAM Re House, 46 Reid Street, Hamilton, Bermuda and other locations as recognized from time to time. Work Week: Monday through Friday, 9:00 a.m. to 5:00 p.m., including a lunch break of one hour and such other hours as may be necessary or directed. As a salaried employee you will be expected to be flexible with your schedule to accommodate occasional evening and weekend work hours as well as business travel. Base Salary: You will receive an annual base salary of US$145,000.00 per annum. You will be paid bi-weekly in arrears on every second Thursday of each month. Your salary will be subject to annual review each December with your first review being December 2006. Bonus: You will be eligible for a discretionary annual performance bonus of up to 40% of your base salary. Bonuses will be awarded based on the Companys financial performance as well as your personal performance. Your first bonus payment will be paid in January 2007 in respect of the Companys fiscal year ended December 31, 2006. Any bonus paid in respect of the 2006 year will be prorated based on your employment commencement date. Government Fees: At present, RAM Re will pay all government employment taxes and social security payments on your behalf without any deductions from your base salary. RAM R EINSURANCE C OMPANY L TD ., RAM Re House, 46 Reid Street, Hamilton, Bermuda MAILING ADDRESS: PO Box HM 3302, Hamilton HM PX, Bermuda TELEPHONE: FAX: EMAIL: ramre@ramre.bm Medical Coverage: The Company maintains a standard package of comprehensive health, dental, vision, group life and disability insurances through BF&M that are extended to all employees of RAM Re. The Company will absorb 100% of costs of the premiums of these insurances on your behalf. The Company reserves the right to amend service providers and contribution rates. You may elect to include a spouse or other dependants in the benefit programs, subject to the benefit providers conditions and regulations. Insurance Coverage: The Company will pay the full cost of your Group Life Benefit, Basic Accidental Death and Dismemberment, and Dependant Life Benefit. The Company will provide group life insurance and accidental death and dismemberment coverage at the rate of three times the employees annual salary. Long-term disability coverage for all employees is based on the employees monthly salary and will be paid at a rate of 75% of monthly earnings. All premiums will be paid by RAM Re. Flexible Spending Account: You will be eligible to participate in the RAM Re flexible spending account program and take advantage of a $1,500.00 per annum benefit to be used for funding of a range of available options including gym memberships and cellular phone services. This years entitlement will be prorated. Pension: RAM Re maintains a non-contributory, defined contribution pension plan whereby 10% of your base salary and bonus will be paid into a self-directed investment fund.
